Citation Nr: 9932547	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  97-07 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

1.  Entitlement to special monthly pension based upon the 
need for regular aid and attendance by another person.

2.  Entitlement to special monthly pension benefits at the 
housebound rate.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on active duty from February 1946 to 
August 1946. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in San Juan, Puerto Rico (hereinafter RO).  At his 
June 1997 hearing, the veteran appeared to be raising the 
issue of entitlement to benefits provided by 38 U.S.C.A. 
§ 1151 for disability resulting from eye surgery performed at 
a VA medical facility.  This matter is referred to the RO for 
appropriate consideration.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  The veteran is not currently a patient in a nursing home 
on account of physical or mental incapacity, helpless or 
blind, or so nearly helpless or blind as to need the regular 
aid and attendance of another person in order to carry out 
the activities of daily living.

3.  The veteran does not have a single permanent disability 
rated at 100 percent under the Ratings Schedule.

4.  It is not shown that the veteran is institutionalized, or 
substantially confined to his dwelling or its immediate 
premises due to a permanent disability or disabilities. 


CONCLUSIONS OF LAW

1.  The criteria for special monthly pension based upon the 
need for the regular aid and attendance of another person are 
not met.  38 U.S.C.A. §§ 1502(b), 1521(d), (West 1991); 38 
C.F.R. §§ 3.351, 3.352(a) (1999).

2.  The criteria for special monthly pension at the 
housebound rate are not met.  38 U.S.C.A. §§ 1502(c), 1521(e) 
(West 1991); 38 C.F.R. § 3.351(d) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran has presented sufficient 
evidence to conclude that his claims are "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The credibility 
of the veteran's evidentiary assertions is presumed for 
making the initial well-grounded determination.  The Board is 
also satisfied that the duty to assist mandated by 
38 U.S.C.A. § 5107(a) has been fulfilled as there is no 
indication that there are other records available that would 
be pertinent to the veteran's appeal.  In making this 
determination, the Board notes that there is sufficient 
clinical evidence contained in the reports from VA 
examinations conducted in December 1996 and July 1997 to 
equitably adjudicate the claims on appeal.  

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor of 
the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

I  Entitlement to Special Monthly Pension 
Based upon the Need for Regular Aid and 
Attendance by Another Person

Statute and regulation provide that, for pension purposes, a 
person shall be considered to be in need of regular aid and 
attendance if such person is (1) a patient in a nursing home 
on account of mental or physical incapacity or, (2) helpless 
or blind, or so nearly helpless or blind as to need the 
regular aid and attendance of another person.  38 U.S.C.A. § 
1502(b); 38 C.F.R. § 3.351.

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as:  Inability of claimant to dress 
or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid; inability of claimant to feed himself/herself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his/her daily environment.  
"Bedridden" will be a proper basis for the determination and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there is a constant need.  38 C.F.R. § 3.352(a).

With the above criteria in mind, the relevant evidence will 
be briefly summarized.  Service connection is in effect for 
an intracranial aneurysm.  A 10 percent rating has been 
assigned for this disability since 1947.  The veteran has 
also been entitled to a nonservice-connected disability 
pension since 1965.  The nonservice-connected disabilities, 
as listed by the RO on the appealed January 1997 rating 
decision, are dysthymia, a simple fracture of the left femur, 
essential hypertension and cervical pain.  The RO has 
assigned zero percent ratings for all the nonservice-
connected disabilities.  

Reports from a VA examination afforded the veteran in 
December 1996 reflected complaints by the veteran about back 
pain, high blood pressure, anxiety, residuals of a stroke he 
suffered at the age of 18, and residuals of a left thigh 
fracture sustained after a fall in 1947.  Upon physical 
examination, the veteran was noted to have erect posture and 
to walk slowly with the aid of a cane in his right hand.  
Blood pressure was recorded at 130/86, 126/84 and 120/82.  He 
was said to have no restrictions in the use of his upper 
extremities and to be able to carry out the activities of 
daily living and attend to the needs of nature without 
assistance.  

The December 1996 examination showed inward deviation (genu 
varum) in the lower leg.  X-rays of the left knee showed 
moderate degenerative changes.  There was no limitation of 
motion of the spine and no deformity of the spine noted upon 
physical examination.  X-rays revealed moderate to severe low 
thoracic and lumbar spondylosis.  Also noted in the report 
from the December 1996 VA examination was that the veteran 
was able to attend hospital appointments, and go to church, 
the barbershop and the bank.  It was indicated, however, that 
the veteran had to be driven to these places by his son.  The 
diagnoses were degenerative joint disease, arterial 
hypertension, old cerebral vascular accident and status post 
fracture of the thigh.  

The veteran was also afforded a VA psychiatric examination in 
December 1996.  Upon examination, the psychiatrist found the 
veteran to be alert and oriented with no delusional material 
or perceptive disorders detected.  His memory and judgment 
were preserved.  It was noted that the veteran was "somewhat 
depressed."  The diagnosis was mild dysthymia, and it was 
indicated that there was no indication for close psychiatric 
supervision as the veteran's case was "basically medical" 
in nature.  His Global Assessment of Functioning score was 
55, which corresponds to between moderate and serious 
impairment of functioning.  
In written contentions and testimony presented at a June 1997 
hearing, the veteran has asserted that entitlement to the 
benefits sought is warranted because his son or other people 
have to help him to do "everything."  He testified that he 
needs help taking a bath because he would otherwise lose his 
balance and fall down.  Meals must be prepared for him 
according to the veteran, and he has asserted that his 
disabilities render him bedridden.  The veteran testified 
that his physical condition had worsened since VA evaluated 
him in December 1996 and that he had dizziness and pain all 
over this body.  He testified that his vision is poor, and 
that it is as if he has clouds in his eyes.  The veteran also 
referred to having tinnitus. 

Development conducted by the RO subsequent to the June 1997 
hearing resulted in the obtaining of VA outpatient treatment 
records dated from 1994 to 1997.  Documented within these 
records is an excision of a keratotic lesion from the 
veteran's right hand and treatment for, among other 
symptomatology, ear pain, headaches, dizziness, sleep 
disturbance, depression and joint pain.  The veteran was also 
afforded a VA visual examination in July 1997.  This 
examination showed corrected visual acuity for distant vision 
to 20/20 in the right eye and 20/50 in the left eye.  There 
was no diplopia or visual field deficit, and the diagnoses 
following this examination were ectropion lower lids, 
keratoconjunctivitis sicca and senile cataracts.  

Findings from a July 1997 VA psychiatric were essentially 
similar to those shown in December 1996, and the veteran's 
dysthymia was again described as mild.  Reports from the July 
1997 VA "Aid and Attendance/Housebound" examination showed 
the veteran's blood pressure to be measured at 120/84, 122/86 
and 124/84.  No restrictions were shown in the upper 
extremities aside from dressing which had to be completed 
while sitting due to claimed dizziness.  He was noted to walk 
with his cane with adequate propulsion and balance and 
without deficit upon weight bearing.  No limitation of motion 
was shown in the spine, trunk or neck.  Again, it was noted 
following this examination that the veteran was able to carry 
out the activities of daily living and to attend to the wants 
of nature.  Dressing was said to be accomplished with the 
assistance of the veteran's neighbor.  The diagnoses 
following this examination were essentially the same as those 
made in December 1996.  

Applying the pertinent legal criteria to the facts listed 
above, the evidence clearly demonstrates that the veteran is 
not blind.  See July 1997 VA visual examination.  It is also 
not shown or contended that the veteran is confined to a 
nursing home.  There is also no indication that he regularly 
needs the assistance of other persons with such things as 
feeding himself, or keeping himself "ordinarily clean and 
presentable."  There is also no evidence that the veteran 
needs the assistance of another person to protect him from 
any "hazards or dangers incident to his daily environment," 
as the veteran is able to move about, albeit with the 
assistance of his cane. 

In short, the objective clinical evidence of record contained 
in the reports from the December 1996 and July 1997 VA 
examinations, while reflective of some limitation of normal 
functioning, does not describe a level of disability so 
severe as to require the aid and attendance of another 
person.  Thus, as the Board finds this "negative" objective 
clinical evidence of record to be of greater probative value 
than the "positive" subjective evidence contained in the 
unsupported testimony and written contentions by the veteran, 
the Board must deny the veteran's claim for special monthly 
pension benefits based on the need for regular aid and 
attendance of another person.  Gilbert, 1 Vet. App. 49 
(1990).

II.  Entitlement to Special Monthly 
Pension Benefits at the Housebound Rate

Governing statutes and regulations provide that, in the case 
of a veteran entitled to pension who does not qualify for 
increased pension based on need of regular aid and 
attendance, an increase in the rate of pension is authorized 
where the veteran has certain additional severe disabilities 
or is permanently housebound.  The requirement for this 
increase in pension will be considered to have been met 
where, in addition to having a single permanent disability 
rated as 100 percent under regular schedular evaluation, 
without resort to individual unemployability, the veteran:

(1)  Has additional disability or disabilities independently 
ratable at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or

(2)  Is substantially confined as a direct result of his 
other disabilities to his or her dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his or her lifetime.  38 U.S.C.A. §§ 1502(c), 
1521(e) (West 1991); 38 C.F.R. § 3.351(d) (1991).

Applying the relevant law to the facts summarized in the 
previous section, the Board notes initially that the RO has 
not established that the veteran has a single disability 
rated as 100 percent disabling under the provisions of the 
Schedule for Rating Disabilities (Rating Schedule).  
Analyzing the clinical evidence of record in terms of whether 
entitlement to such a 100 percent rating is warranted, 
application of the Rating Schedule to the findings from the 
December 1996 and July 1997 VA examinations does not reveal a 
disability for which a 100 percent rating would be warranted.  
In this regard, the veteran's dysthymia has only been 
described as "mild," no significant limitation of motion or 
deformities have been demonstrated in the upper or lower 
extremities, recorded blood pressure readings in December 
1996 and July 1997 suggest that the veteran's hypertension is 
well-controlled, and the veteran's corrected vision is to 
20/20 in the right eye and 20/50 in the left eye.  Clearly, 
application of the pertinent provisions of the Rating 
Schedule would therefore not warrant a 100 percent rating for 
any of the veteran's disabilities.  

In addition to concluding that the evidence does not show 
that the veteran is 100 percent disabled due to a single 
disability, it is also the conclusion of the Board that the 
veteran is not "substantially confined" to his dwelling or 
institutionalized as a result of his medical disabilities.  
As indicated above, the veteran's physical disabilities are 
not so severe as to prevent him from, albeit with the 
assistance of his son, leaving his home.  The veteran was 
able to attend his June 1997 hearing, and it has been noted 
on a recent examination report that the veteran is able to 
leave his house to attend hospital appointments and go to 
church, the barber shop and the bank.  In short, as the Board 
finds that the weight of the "negative" evidence outweighs 
the "positive" evidence as to the issue of whether the 
relevant statutory or regulatory criteria for entitlement to 
special monthly pension at the housebound rate are met, the 
claim for this benefit must be denied.  Gilbert, 1 Vet. App. 
at 49.


ORDER

Entitlement to special monthly pension based upon the need 
for the regular aid and attendance by another person is 
denied.

Entitlement to special monthly pension benefits at the 
housebound rate is denied. 



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

